NO. 12-22-00009-CV
                                IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE: SEIDLER OIL & GAS                                  §
DEVELOPMENT, INC. AND
                                                          §       ORIGINAL PROCEEDING
CHAMBERLAIN RESOURCES, LLC,
RELATORS                                                  §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Seidler Oil & Gas Development, LLC and Chamberlain Resources, LLC filed a petition
for writ of mandamus challenging Respondent’s order denying Chamberlain Resources, LLC’s
motion to dismiss for want of prosecution the lawsuit filed by Real Party in Interest Multi-Shot,
LLC d/b/a MS Energy Services. 1 On April 6, 2022, this Court conditionally granted the petition
and directed Respondent to vacate her order of December 13, 2021, in which she denied
Chamberlain’s motion and render an order granting said motion and dismissing MS Energy’s
suit against Relators for want of prosecution. By an order signed on April 20, Respondent
complied with this Court’s opinion and order, rendering this proceeding moot. Accordingly, we
dismiss the petition for writ of mandamus as moot.
Opinion delivered April 29, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
             Respondent is the Honorable Pam Foster Fletcher, Judge of the 349th District Court in Houston County,
Texas.
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                            APRIL 29, 2022

                                        NO. 12-22-00009-CV


                       SEIDLER OIL & GAS DEVELOPMENT, INC.
                        AND CHAMBERLAIN RESOURCES, LLC,
                                      Relators
                                        V.

                               HON. PAM FOSTER FLETCHER,
                                        Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Seidler Oil & Gas Development, Inc. and Chamberlain Resources, LLC; who are the relators in
appellate cause number 12-22-00009-CV and the defendants in trial court cause number 15-
0076, pending on the docket of the 349th Judicial District Court of Houston County, Texas. Said
petition for writ of mandamus having been filed herein on January 14, 2022, and the same having
been duly considered, because it is the opinion of this Court that the writ should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.